Exhibit 4.2 Execution Version Third SUPPLEMENTAL INDENTURE Dated as of October 15, 2014 To INDENTURE Dated as of January 24, 2013, As Amended on January 25, 2013, and January 29, 2014 Among JMP GROUP INC. As the Company, JMP GROUP LLC and JMP INVESTMENT HOLDINGS LLC As Guarantors, and U.S. BANK NATIONAL ASSOCIATION As Trustee Table of Contents Page Article 1 amendments 2 Section 1.1 Amendment to Definitions in First Supplemental Indenture and Second Supplemental Indenture 2 Section 1.2 Amendment to Section 4.1 of the First Supplemental Indenture and the Second Supplemental Indenture 3 Section 1.3 Amendment to Section 4.2 of First Supplemental Indenture 3 Section 1.4 Amendment to Section 4.2 of Second Supplemental Indenture 3 Section 1.5 Amendment to Section 7.1 of the First Supplemental Indenture 4 Section 1.6 Amendment to Section 7.1 of the Second Supplemental Indenture 6 Article 2 GUARANTEE OF 2023 NOTES 8 Section 2.1 Guarantee of 2023 Notes 8 Section 2.2 Waiver of Diligence, Presentment, Demand for Payment, Etc 9 Section 2.3 Execution and Delivery of Guarantee 9 Section 2.4 Effectiveness of Guarantee 9 Section 2.5 Limitation of Guarantee 9 Section 2.6 Release of Guarantors 10 Section 2.7 Waiver of Subrogation 10 Section 2.8 Severability . 10 Article 3 GUARANTEE OF 2021 NOTES 11 Section 3.1 Guarantee of 2021 Notes 11 Section 3.2 Waiver of Diligence, Presentment, Demand for Payment, Etc 12 Section 3.3 Execution and Delivery of Guarantee 12 Section 3.4 Effectiveness of Guarantee 12 Section 3.5 Limitation of Guarantee 12 Section 3.6 Release of Guarantors 12 Section 3.7 Waiver of Subrogation 13 Section 3.8 Severability 13 Article 4 NOTICE TO HOLDERS 14 Section 4.1 Notice of Amendments 14 -i- Table of Contents (continued) Page Article 5 MISCELLANEOUS 14 Section 5.1 Effectiveness of Third Supplemental Indenture 14 Section 5.2 Trust Indenture Act Controls 14 Section 5.3 Governing Law, Waiver of Trial by Jury 14 Section 5.4 Successors and Assigns 14 Section 5.5 Separability Clause 14 Section 5.6 Counterparts 14 Section 5.7 Effect of Headings and Table of Contents 15 -ii- THIRD SUPPLEMENTAL INDENTURE (this “ Third Supplemental Indenture ”), dated as of October 15 2014, among JMP Group Inc., a Delaware corporation (the “ Company ”), JMP Group LLC, a Delaware limited liability company (“ JMP LLC ”), and JMP Investment Holdings LLC, a Delaware limited liability company (together with JMP LLC, the “ Guarantors ”), and U.S. Bank National Association, a national banking association, as trustee (the “ Trustee ”). RECITALS A.The Company has executed and delivered to the Trustee an indenture, dated as of January 24, 2013 (the “ Base Indenture ”) providing for the issuance from time to time of one or more series of the Company’s debentures, notes or other evidences of indebtedness. B.The Base Indenture was amended and supplemented by the First Supplemental Indenture dated as of January 25, 2013 (the “ First Supplemental Indenture ”), and the Company and the Trustee agreed that the terms of the First Supplemental Indenture were for the equal and ratable benefit of the Holders (as defined in the Base Indenture) of the 8.00% Senior Notes due 2023 (the “ 2023 Notes ”). C.The Base Indenture was further amended and supplemented by the Second Supplemental Indenture dated as of January 29, 2014 (the “ Second Supplemental Indenture ”, and together with the Base Indenture and the First Supplemental Indenture, the “ Indenture ”), and the Company and the Trustee agreed that the terms of the Second Supplemental Indenture were for the equal and ratable benefit of the Holders of the 7.25% Senior Notes due 2021 (the “ 2021 Notes ”). D.The Company desires to undertake a restructuring plan (the “ Restructuring Plan ”) whereby the Company will become a subsidiary of JMP LLC through a merger with a subsidiary of JMP LLC in which the Company will be the surviving corporation (the “ Merger ”). E.The Company desires and has requested the Trustee, pursuant to clauses (2), (5), (7) and (15) of Section 9.1 of the Base Indenture, as amended and restated by Section 10.1 of the First Supplemental Indenture with respect to the 2023 Notes and as amended and restated by Section 10.1 of the Second Supplemental Indenture with respect to the 2021 Notes, to join in the execution and delivery of this Third Supplemental Indenture in order to make changes to the Indenture as set forth herein in connection with the Restructuring Plan. F.In addition, the Company desires and has requested the Trustee, pursuant to clause (11) of Section 9.1 of the Base Indenture as amended and restated by Section 10.1 of the First Supplemental Indenture with respect to the 2023 Notes and as amended and restated by Section 10.1 of the Second Supplemental Indenture with respect to the 2021 Notes, to join in the execution and delivery of this Third Supplemental Indenture in order to provide for guarantees to be issued by the Guarantors of the obligations of the Company with respect to the 2023 Notes and the 2021 Notes in connection with the Restructuring Plan. G.The Company represents and warrants that immediately after giving effect to the Merger, no Event of Default (as defined in the Base Indenture) or event, which, after notice or lapse of time, or both, would become an Event of Default, shall be occurred and be continuing. 1 H.The Company and the Guarantors represent and warrant that the execution and delivery of this Third Supplemental Indenture has been duly authorized by their respective Board of Directors or equivalent bodies. I.Concurrent with the execution hereof, the Company has caused to be delivered to the Trustee an Opinion of Counsel and an Officer’s Certificate (both as defined in the Base Indenture) pursuant to Sections 1.2, 8.1 and 9.3 of the Base Indenture. J. Subject to Section 5.1 hereof, all conditions and requirements necessary to make this Third Supplemental Indenture a valid, binding and legal instrument in accordance with its terms have been performed and fulfilled by the parties hereto and the execution and delivery thereof have been in all respects duly authorized by the parties hereto. NOW, THEREFORE, the Company, the Guarantors and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the 2023 Notes and the equal and ratable benefit of the Holders of the 2021 Notes as set forth herein: Article 1 amendments Section 1.1 Amendment to Definitions in First Supplemental Indenture and Second Supplemental Indenture . (a)The definition of “Liquidity” in Section 1.2 of each of the First Supplemental Indenture and the Second Supplemental Indenture is hereby amended and restated in its entirety as follows: ““ Liquidity ” means, as of any date of determination, the sum of (1) all unencumbered cash, Cash Equivalents and Marketable Securities directly held by the Company and the Guarantors, and (2) any unencumbered investments made directly by the Company or any Guarantor in funds that are managed by the Company or any Guarantor and which invest primarily in cash, Cash Equivalents and Marketable Securities, so long as the Company or any Guarantor may withdraw such investments in immediately available funds upon 30 days or less prior notice. For purposes of determining the amount of Liquidity, the value any asset described in clauses (1) and (2) above is deemed to be equal to the fair market value thereof as determined by senior management of JMP Group LLC in good faith.” (b)The following definition is added to Section 1.2 of each of the First Supplemental Indenture and the Second Supplemental Indenture: ““ Guarantors ” means JMP Group LLC and JMP Investment Holdings LLC, as guarantors of the Notes.” 2 Section 1.2 Amendment to Section 4.1 of the First Supplemental Indenture and the Second Supplemental Indenture . Section 4.1 of each of the First Supplemental Indenture and the Second Supplemental Indenture is hereby amended and restated in its entirety as follows: “
